     Case 2:21-cv-00651-TLN-CKD Document 4 Filed 04/21/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       GEORGE RIVERA; CARMEN                           No. 2:21–cv–0651–TLN-CKD PS
         MARTINEZ,
12
                          Plaintiffs,
13                                                       ORDER TO SHOW CAUSE
              v.
14
         CALIFORNIA COMMUNITY HOUSING
15       AGENCY, et al.,
16                        Defendants.
17

18           On April 12, 2021, plaintiffs filed a fee-paid complaint initiating this action asserting

19   California state landlord-tenant claims against three named defendants. 1 (ECF No. 1.) Because

20   plaintiffs fail to adequately allege the citizenship of each party named in their suit, however, the

21   court cannot determine whether it has subject-matter jurisdiction to hear this case. Accordingly,

22   the court issues this show cause order to require plaintiffs to amend their complaint to properly

23   allege the basis for the court’s jurisdiction.

24           None of the defendants have yet appeared or responded to the complaint, and presumably

25   plaintiffs are still in the process of serving them. But courts have “an independent obligation to

26
     1
27     Because plaintiffs are representing themselves in this action, all pre-trial proceedings are
     referred to the undersigned pursuant to 28 U.S.C. § 636(b)(1) and E.D. Cal. Local
28   Rule 302(c)(21).
                                                       1
     Case 2:21-cv-00651-TLN-CKD Document 4 Filed 04/21/21 Page 2 of 6


 1   determine whether subject-matter jurisdiction exists, even when no party challenges it.” Hertz

 2   Corp. v. Friend, 559 U.S. 77, 94 (2010). Pursuant to Rule 12(h)(3) of the Federal Rules of Civil

 3   Procedure, “[i]f the court determines at any time that it lacks subject-matter jurisdiction, the court

 4   must dismiss the action.”

 5           Federal district courts have “diversity” jurisdiction over cases where the amount in

 6   controversy exceeds $75,000, exclusive of interest and costs, and where the case is between

 7   “citizens of different States.” 28 U.S.C. § 1332(a)(1). This provision requires complete diversity

 8   of citizenship between the parties. “That is, diversity jurisdiction does not exist unless each

 9   defendant is a citizen of a different State from each plaintiff.” Owen Equip. & Erection Co. v.

10   Kroger, 437 U.S. 365, 373 (1978); see Williams v. United Airlines, Inc., 500 F.3d 1019, 1025

11   (9th Cir. 2007). Importantly, “a party seeking to invoke diversity jurisdiction should be able to

12   allege affirmatively the actual citizenship of the relevant parties.” Kanter v. Warner-Lambert Co.,

13   265 F.3d 853, 857 (9th Cir. 2001). Failure to specify each party’s state citizenship is fatal to an

14   assertion of diversity jurisdiction. Id.

15           Plaintiffs’ complaint only briefly addresses the court’s jurisdiction, stating:

16                   Diversity jurisdiction exists because Plaintiffs reside in Idaho and all
                     name[d] Defendants live in, are organized in, or have as their
17                   principal place of business in California, and this Complaint seeks
                     damages in an amount qualifying for Diversity Jurisdiction.
18                   Defendants have been unable to obtain fair legal treatment in
                     California due to substantial judicial corruption.
19
     (ECF No. 1 at 2, Compl. ¶ 5.) These allegations are not nearly specific enough and do not
20
     provide the information needed to assess the citizenship of each party.
21
             The parties to this suit are the two plaintiffs (natural persons), and three named
22
     defendants: (1) California Community Housing Agency, a Joint Exercise of Powers Agency,
23
     (2) AMFP III Verdant, LLC, the former owner of the rental property where plaintiffs used to live,
24
     and (3) Greene, Fidler & Chapman, LLP, a law firm allegedly hired to bring eviction proceedings
25
     against plaintiffs.
26
             First, plaintiffs fail to allege their own citizenship. For purposes of determining diversity
27
     of citizenship, an individual person is deemed to be a citizen of the state in which he or she is
28
                                                         2
     Case 2:21-cv-00651-TLN-CKD Document 4 Filed 04/21/21 Page 3 of 6


 1   “domiciled.” Lew v. Moss, 797 F.2d 747, 749 (9th Cir. 1986). “In order to be a citizen of a State

 2   within the meaning of the diversity statute, a natural person must both be a citizen of the United

 3   States and be domiciled within the State.” Newman-Green, Inc. v. Alfonzo-Larrain, 490 U.S.

 4   826, 828 (1989).

 5          As to themselves, plaintiffs allege only that they “reside in Idaho.” (ECF No. 1 at 2.) But

 6   residency is not the same as “domicile.” Alleging that a person is a “resident” of a state is not

 7   adequate for purposes of alleging state citizenship, because a natural person’s state citizenship is

 8   “determined by her state of domicile, not her state of residence. A person’s domicile is her

 9   permanent home, where she resides with the intention to remain or to which she intends to

10   return.” Kanter, 265 F.3d at 857. Although it appears likely that plaintiffs are citizens of Idaho,

11   the court requires full clarity as to whether plaintiffs can allege in good faith that they are also

12   “domiciled” in Idaho.

13          Second, and of greater concern to the court, plaintiffs fail to allege the necessary facts to

14   establish the citizenship of the two unincorporated entities they are suing: AMFP III Verdant,

15   LLC (“AMFP”) and Greene, Fidler & Chapman, LLP (“Greene”). The citizenship of a limited

16   liability company, partnership, or other unincorporated entity is the citizenship of each of its

17   owners/members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899, 902 (9th

18   Cir. 2006) (“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members

19   are citizens.”). Plaintiffs have not identified any of AMFP’s or Greene’s owners/members or

20   their respective citizenships—except that they allege that Greene’s “princip[al] agent” is one

21   Gary Fidler. (ECF No. 1 at 1-2.) Without this information, the court cannot determine whether

22   AMFP or Greene might be a citizen of the same state as plaintiffs (presumably, Idaho).

23   Plaintiffs’ brief assertion that all named defendants “live in, are organized in, or have as their

24   principal place of business in California” does not help. (See ECF No. 1 at 2.) The state in which

25   an LLP or LLC is organized, or in which it has its principal place of business, does not establish

26   its citizenship for purposes of diversity jurisdiction. Rather, these entities are considered citizens

27   of every state of which any of their owners/members are citizens.

28          If plaintiffs choose to file an amended complaint, such complaint must include a complete
                                                         3
      Case 2:21-cv-00651-TLN-CKD Document 4 Filed 04/21/21 Page 4 of 6


 1   list of the members/owners of AMFP and Greene—and each member’s state citizenship(s). The

 2   members’ citizenships are determined as follows. If the owners/members of Greene, Fidler &

 3   Chapman, LLP, for instance, are natural persons such as Mr. Fidler, plaintiffs would have to

 4   allege the state in which Mr. Fidler (and each of the other LLP members) is domiciled. 2 Or it

 5   may be that the members of the LLP or LLC are in turn also unincorporated entities. In that case,

 6   plaintiffs must allege the citizenship of those member entities as well by identifying the

 7   citizenship of their members. See Johnson, 437 F.3d at 899 (examining corporate citizenship of a

 8   limited partnership whose partners included LLCs by looking to the citizenship of the

 9   members/owners of those LLCs). Finally, if the LLP or LLC’s owners/members include a

10   corporation, the corporation’s citizenship is every state in which it is incorporated as well as the

11   state in which its principal place of business is located. Id.; 28 U.S.C. § 1332(c)(1).

12          Greater detail regarding the nature of the third defendant, California Community Housing

13   Agency (“CalCHA”), would be helpful. But the current allegations are enough for the court to

14   assume—at least for now—that CalCHA is a citizen of California, based on publicly available

15   information and plaintiffs’ assertion that CalCHA is a joint powers agency. See Joint Exercise of

16   Powers Act, Cal. Gov’t Code §§ 6500–6599.3 (allowing two or more public agencies to create a

17   separate governmental agency for purpose of jointly exercising common powers, id. §§ 6502,

18   6503.5, 6507); San Diegans for Open Gov’t v. City of San Diego, 242 Cal. App. 4th 416, 444

19   (2015); see also https://www.calcha.org/ (“California Community Housing Agency (‘CalCHA’) is

20   a political subdivision of the State of California established by Kings County and the Housing

21   ////

22   ////

23

24
     2
      Plaintiffs are cautioned that “principals” are not necessarily “members” of an LLC or LLP.
25   “[A]lthough a member of a limited liability company may serve as its principal, one may also
26   serve as a principal of a limited liability company without being its member. The terms are not
     synonymous.” Varney v. Air & Liquid Sys. Corp., No. C17-1902JLR, 2018 WL 656028, at *2
27   n.1 (W.D. Wash. Feb. 1, 2018). An LLC or LLP’s citizenship depends on the citizenship of its
     members, not its principals.
28
                                                        4
      Case 2:21-cv-00651-TLN-CKD Document 4 Filed 04/21/21 Page 5 of 6


 1   Authority of Kings County, California under the Joint Exercise of Powers Act.”). 3

 2           At this early juncture, the court will not require plaintiffs to prove the large and largely

 3   unexplained sums of damages alleged in their complaint. (See ECF No. 1 at 10 (seeking, among

 4   other things, $4.1 million dollars in “general and special damages” and $2,000 per retaliatory act

 5   per day they continued).) Accordingly, unless and until challenged by a party, the court assumes

 6   that section 1332(a)’s amount-in-controversy requirement is met in this case. See Naffe v. Frey,

 7   789 F.3d 1030, 1040 (9th Cir. 2015) (“[T]he sum claimed by the plaintiff controls if the claim is

 8   apparently made in good faith. It must appear to a legal certainty that the claim is really for less

 9   than the jurisdictional amount to justify dismissal.”); see id. (where plaintiff files suit originally in

10   federal court, raising traditional state law claims, and complaint affirmatively alleges an amount

11   in controversy that exceeds the jurisdictional threshold, “the district court must accept the amount

12   in controversy claimed by the plaintiff unless it can declare to a legal certainty that the case is

13   worth less”).

14           The above-identified defects regarding the parties’ citizenship may be overcome by

15   amendment. Kanter, 265 F.3d at 857. The court will therefore allow plaintiffs to file a First

16   Amended Complaint that, in good faith, alleges complete diversity of citizenship between the

17   parties. 4 To summarize, the First Amended Complaint must allege the state of citizenship of each

18   plaintiff as well as each member of AMFP III Verdant, LLC, and Green, Fidler & Chapman, LLP.

19   And no member of the defendant entities can share a common state of citizenship with either of

20   the plaintiffs. If plaintiffs cannot in good faith make such allegations, they shall instead file a

21   ////

22
     3
23     As an apparent “political subdivision” of the state of California, CalCHA qualifies as a citizen
     of California. See Moor v. County of Alameda, 411 U.S. 693, 717-18 (1973) (although states and
24   state agencies have no state “citizenship” for purposes of diversity jurisdiction, “a political
     subdivision of a state is a citizen of that state for diversity purposes unless it is merely an ‘arm or
25   alter ego’ of the state”).
26   4
      The filing of a First Amended Complaint will not affect plaintiffs’ ability to later file an
27   amended complaint as a matter of course pursuant to Rule 15(a) of the Federal Rules of Civil
     Procedure. See Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1007 (9th Cir. 2015).
28
                                                         5
      Case 2:21-cv-00651-TLN-CKD Document 4 Filed 04/21/21 Page 6 of 6


 1   notice of voluntary dismissal. 5

 2              Accordingly, IT IS HEREBY ORDERED that:

 3              1. Within 30 days of the entry of this order, plaintiffs shall file a First Amended

 4                   Complaint properly alleging diversity jurisdiction, or a notice of voluntary dismissal;

 5                   and

 6              2. Failure to timely comply with the terms of this order will result in a recommendation

 7                   that this action be dismissed, without prejudice, for lack of subject-matter jurisdiction.

 8   Dated: April 20, 2021
                                                           _____________________________________
 9
                                                           CAROLYN K. DELANEY
10                                                         UNITED STATES MAGISTRATE JUDGE

11

12

13   19, rive.0651

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     5
      Plaintiffs would then be free to bring this action in state court instead, although they seem to
28   believe they will not receive fair treatment there.
                                                         6
